Case 1:19-cv-01182-STA-jay Document 27 Filed 07/02/20 Page 1 of 2                   PageID 163




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

OLD COUNTRY STORE, INC.,       )
                               )
    Plaintiffs,                )                          No. 1:19-cv-01182-STA-jay
                               )
v.                             )
                               )
AUTO-OWNERS INSURANCE COMPANY, )
                               )
    Defendant.                 )
                               )


                ORDER DENYING SECOND JOINT MOTION TO AMEND


        Before the Court is the parties’ Second Joint Motion to Amend (ECF No. 26) filed on

July 1, 2020. The parties request a revision of the current scheduling order, extensions that will

require the Court to continue the current trial setting. Federal Rule of Civil Procedure 16(b)(4)

states that a scheduling order can be modified only on a showing of good cause and with the

court’s consent. Fed. R. Civ. P. 16(b)(4). The Sixth Circuit has explained that “[t]he primary

measure of Rule 16’s ‘good cause’ standard is the moving party’s diligence in attempting to meet

the case management order’s requirements.” Bank of Am., N.A. v. Corporex Realty & Investment

Corp., 661 F. App’x 305, 317 (6th Cir. 2016) (quoting Inge v. Rock Fin. Corp., 281 F.3d 613,

625 (6th Cir. 2002)). In this case the parties have cited the Covid-19 pandemic as cause for the

extensions they seek. While the Court is mindful of the unprecedented effect the Covid-19

pandemic has had on daily life, not to mention the practice of law, the parties have now shown

how the Covid-19 pandemic has impacted their ability to prepare the case for trial, despite their

best efforts.
Case 1:19-cv-01182-STA-jay Document 27 Filed 07/02/20 Page 2 of 2                  PageID 164




       The Court entered the scheduling order in this case on November 7, 2019, several months

before the state of emergency occasioned by Covid-19. The parties have not indicated what

discovery they have completed or what discovery remains. Without that information, the parties

have not shown whether they acted diligently to meet the current schedule. The docket shows

that the parties propounded written discovery and exchanged expert disclosures only within the

last 6 weeks. The Court would further note that the deadline for written discovery actually

passed on June 12, 2020, meaning that Rule 6(b)(1)(B)’s excusable neglect standard now applies

to any request to amend the deadline. The parties have also not addressed the fact that their

proposed amended deadlines, including the deadline for filing dispositive motions, would require

the Court to continue the current trial setting.

       For each of these reasons, the Court finds that the Second Joint Motion has not shown

good cause for an amendment of the scheduling order. The Court therefore DENIES the Motion

without prejudice to the parties’ right to refile it with a more complete explanation of what

discovery remains to be taken and why good cause exists to extend the remaining case

management deadlines and continue the trial date.

       IT IS SO ORDERED.
                                               s/ S. Thomas Anderson
                                               S. THOMAS ANDERSON
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                               Date: July 2, 2020
